Citation Nr: 1214512	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-10 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to compensation pursuant to 38 U.S.C. § 1151 for disability, claimed as spontaneous pneumothorax, resulting from VA prescription of Valium in 1977.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

3. Entitlement to service connection for headaches.

4. Entitlement to an effective date prior to January 18, 2008 for the grant of service connection for peripheral neuropathy of the left upper extremity.

5. Entitlement to an effective date prior to January 18, 2008 for the grant of service connection for peripheral neuropathy of the right upper extremity.

6. Entitlement to an effective date prior to January 15, 2004 for the grant of service connection for diabetes mellitus.

7. Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971. His awards and decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA). In February 2005, the RO issued a rating decision denying entitlement to service connection for diabetes, peripheral neuropathies of the upper extremities, and headaches, as well as entitlement to disability compensation pursuant to 38 U.S.C. § 1151. 

The Veteran timely appealed the February 2005 denials. The RO subsequently issued a February 2011 rating decision granting service connection for diabetes and peripheral neuropathies of the upper extremities. The Veteran has submitted a notice of disagreement as to the disability rating assigned for diabetes and the effective dates assigned for diabetes and the upper extremity peripheral neuropathies.

Additional evidence within the Virtual VA paperless claims processing system has been reviewed. 

In January 2012, the Veteran, accompanied by his authorized representative, appeared at a videoconference hearing held before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file. As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony. At the hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument. The transcript reveals that appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). 

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2) , as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010). Although the petition to reopen a claim of service connection for headaches was addressed as an initial claim of service connection during the hearing, the Veteran's petition is herein granted so he is not prejudiced. Shinseki v. Sanders, 129 S. Ct. 1696, 1704   (2009)). The Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2)). The hearing was legally sufficient.

The issue of a headache disability was certified to the Board as a claim of entitlement to service connection. However, the Veteran claimed entitlement to service connection for headaches as residuals of Agent Orange exposure in March 1981 and the RO denied his claim in October 1981. He did not appeal that denial. The Board has recharacterized this issue to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The issue of entitlement to service connection for spontaneous pneumothorax has been raised by the record (see statements submitted by the Veteran in January 1978 and September 2003), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to disability compensation pursuant to 38 U.S.C. § 1151 is herein decided and the petition to reopen a claim for service connection for headaches is herein granted. The remaining issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. Any outstanding service treatment or Social Security Administration (SSA) records are not pertinent to the Veteran's claim for disability compensation pursuant to 38 U.S.C. § 1151.

2. The Veteran is competent to report his symptoms and what he was told by medical professionals, but his testimony is not credible.

3. The report of the September 2005 VA examination constitutes probative medical evidence that the Veteran does not experience current disability as the result of the 1977 prescription of Valium.

4. The preponderance of the competent evidence of record shows that the Veteran does not experience any disability from the 1977 Valium prescription due to fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor as the result of an event not reasonably foreseeable.

5. In March 1981, the Veteran claimed entitlement to service connection for headaches as residuals of exposure to Agent Orange; the RO denied that claim in October 1981 and the Veteran did not appeal the denial. 

6. When presumed credible for the limited purpose of ascertaining whether the claim should be reopened, certain evidence associated with the claims file since the October 1981 denial of service connection for migraines is new and material.


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability, claimed as spontaneous pneumothorax, from VA prescription of Valium in 1977 have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.361 (2011).

2. Evidence submitted to reopen the claim of entitlement to service connection for headaches is new and material and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran was notified in January 2004 of the evidence needed to substantiate a claim for disability compensation pursuant to 38 U.S.C. § 1151. A March 2006 letter advised the Veteran of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). Although the March 2006 letter was sent to the Veteran subsequent to the initial adjudication, he is not shown to be prejudiced by the timing of the notice. See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect); Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (prejudicial error analysis is not necessary if subsequent notice, followed by readjudication, has been provided).

The Veteran has not been advised of the information and evidence needed to reopen and substantiate a claim for service connection in accordance with Kent v. Nicholson, 20 Vet.App. 1 (2006). However, as his petition to reopen the claim for service connection for headaches is herein granted, the Veteran is not prejudiced in regard to that claim by the lack of notice pursuant to Kent or by any other error in the sequence of events. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The notice requirements of VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assistance with obtaining in-service and post-service treatment records as well as the provision of an examination, when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Some treatment records, a VA examination report, lay statements, and the transcript from a January 2012 Board hearing have been associated with the claims file. However, the claims file reflects that the Veteran's complete service treatment record may not be associated with the claims file and that some VA treatment records may also be missing. In regard to any outstanding service treatment records, the Veteran is not prejudiced by their absence because his service pre-dates the basis for his claim for compensation pursuant to 38 U.S.C. § 1151. The RO has made a formal finding of unavailability regarding any outstanding VA treatment records and the claims file reflects that the RO took all appropriate steps in searching for any such outstanding records. Regardless, the claims file does contain VA records from the treatment period on which the claim for compensation pursuant to 38 U.S.C. § 1151 is based. 

The claims file also reflects a February 2004 statement from the Veteran that he was "offered to be put on total disability with SS" in 1977 because the spontaneous pneumothorax rendered him unable to work. Although the Veteran's statement indicates that the Social Security Administration (SSA) may have evaluated his level of disability from spontaneous pneumothorax, the Board has determined that any such records would not be relevant to the matter herein decided. The level of disability from pneumothorax is not in contention and VA itself determined the disability was, at one time, 100 percent disabling. Under the law (38 C.F.R. § 3.361(b)), VA determines the existence of disability for purposes of 38 U.S.C. § 1151 by comparing a veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to the condition after such treatment. Here, the Veteran bases his claim on VA prescription of Valium, a medical treatment which began prior to the spontaneous pneumothorax and continued through 1978 - his level of disability in 1977 is not relevant. Further, the Veteran has submitted VCAA notices reflecting that there is no additional evidence in support of his claim.

VA has a duty to ensure that its examinations and medical opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The Veteran was afforded a September 2005 examination for his spontaneous pneumothorax. The examination report indicates review of the record as well as interview with, and examination of, the Veteran. The report also provides a reasoned medical opinion and an adequate statement of reasons and bases. VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4).

There is no indication that additional evidence pertinent to the claim for compensation pursuant to 38 U.S.C. § 1151 is available or that any additional notice should be provided. There is a sufficient basis upon which to find that a reasonable person could understand what is needed to substantiate the claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki, 129 S. Ct. 1696; see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need for a detailed discussion of all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Compensation under 38 U.S.C.A. § 1151 for spontaneous pneumothorax

A Veteran may be awarded VA compensation for disability caused by VA medical care in the same manner as if that disability was service-connected. 38 U.S.C.A. § 1151. A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. Id. See also VAOPGCPREC 40-97.

38 C.F.R. § 3.361(b) states that to determine whether a veteran has such a disability due to VA medical care, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the condition after such care or treatment. 38 C.F.R. § 3.361(b). VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims of disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of that paragraph and paragraph (d)(1) or (d)(2) of that section. Claims based on disability due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section. 

Actual causation is required. To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's disability. Merely showing that a veteran received care, treatment, or examination and has an additional disability does not establish causation. Continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished is not considered additional disability unless VA's failure to timely diagnose and/or properly treat the disease or injury proximately caused the continuance or natural progress. Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault proximately caused a veteran's additional disability, VA care must be shown to have caused the additional disability (as explained in paragraph (c) of this section) and there must be evidence that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's (or, in appropriate cases, the veteran's representative's) informed consent. 

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care. 38 C.F.R. § 17.32(b). The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32. 

The Veteran alleges that he experienced spontaneous pneumothorax in July 1977 as the result of VA prescription of Valium. Specifically, he contends that VA physicians over-prescribed Valium and that an overdose of that medication caused his spontaneous pneumothorax. He testified in January 2012 that in 1977 he was "taking four Valium a day for whatever purpose and when [he] went into the hospital with a collapsed lung they told [him that he was] about two points from being poisoned by the Valium."

The record reflects that, as early as February 14, 1977, the Veteran was prescribed Valium in 10 milligram doses to be taken four (4) times daily. VA treatment records state that this prescription was used to treat tinnitus and muscle spasms. He reported to the emergency room on July 14, 1977 with complaints of breathing difficulty. After assessment, he was diagnosed with spontaneous pneumothorax. He was treated and monitored. His hospital treatment intake reflects that he was taking Valium at the time of admission and that his prescription for Valium was continued upon his discharge from the hospital. 

A treatment note dated July 29, 1977 states that the Veteran's respiration was clear and a scan showed his chest was healing. A December 1977 chest x-ray was normal. He continued to be prescribed Valium. A February 1978 treatment note reflects that his lungs were clear and describes his condition as status post pneumothorax. A March 1978 treatment note reflects that he continued to take Valium in the same strength and quantity as he did prior to experiencing pneumothorax. In April 1978 his lungs were clear to auscultation, but breath sounds were slightly decreased on the right side. Subsequent treatment notes reflect bilaterally normal lung function. He continued to take Valium and, in January 1979, reported to VA to request a refill of that prescription. 

The Veteran was afforded a VA examination in September 2005. The examination report reflects that pulmonary function tests were normal and indicates no residuals from spontaneous pneumothorax. On the basis of review of the record and examination of the Veteran, the examiner opined that spontaneous pneumothorax was not caused or aggravated by the Valium prescription and noted that the Veteran used to use tobacco products which are known to cause spontaneous pneumothorax. 

The Veteran has not reported any current disability due to the spontaneous pneumothorax, but contends that it disabled him in 1977. In evaluating the Veteran's claim, the Board relies on the treatment records generated at the time of the pneumothorax and on the thorough file review and reasoned opinion provided by the September 2005 VA examiner. Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (the Board must rely on an informed medical opinion in order to adjudicate a claim); Prejean v. West, 13 Vet.App. 444, 448-9 (2000) (recognizing that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). The credibility and weight to be attached to medical opinions is within the province of the Board. Id. The opinion of the 2005 examiner is supported by the objective medical evidence of record that reflects the Veteran has not experienced any disability as a result of his Valium prescription. 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson, 581 F.3d 1313. 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board finds that the Veteran is competent to report factual matters of which he had first-hand knowledge, e.g., experiencing pain, reporting for health care treatment, and undergoing medical procedures. See Washington v. Nicholson, 19 Vet.App. 362, 368 (2005). However, he has not indicated that he possesses any medical training rendering him competent to opine as to whether VA treatment was inadequate or as to the etiology of his symptoms; that type of opinion must be based on competent medical evidence. See Routen, supra. 

The Veteran has contended that he experienced a spontaneous pneumothorax due to Valium prescribed by VA health care professionals. However, medical evidence reflects that use of Valium does not result in such disability. Further, his pneumothorax was observed to have improved even while he continued taking the same dose of Valium that he claimed "poisoned" him. 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered. Although competent lay evidence can be sufficient, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan, 451 F.3d at 1335. The Veteran's personal interest in his claim may affect the credibility of his testimony. Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991). The Board finds it inherently incredible that, as the Veteran testified in January 2012, he was told at the time of his July 1977 hospital intake that he was "about two points from being poisoned by the Valium," but continued to take the same prescription for more than a year afterwards. 

Further, the claims file does not reflect that the Veteran experienced any pneumothorax-related disability after discontinuing Valium. Specifically, the medical evidence of record plainly shows that the Veteran's Valium prescription -in 10 milligram doses to be taken four (4) times daily- was in effect before, during, and after his pneumothorax. For the purposes of 38 U.S.C.A. § 1151, he does not have a disability as defined, and required, by 38 C.F.R. § 3.361(b). The Board has the fundamental authority to decide a claim in the alternative. See Holbrook v. Brown, 8 Vet.App. 91 (1995).

Based on the above, the preponderance of the evidence of record is against finding any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating the Veteran. No medical professional has determined that VA health care providers were careless, negligent, or lacking in skill. No medical professional has determined that the Veteran experiences any disability as a direct result of his Valium prescription. The most probative evidence of record - the opinion of the 2005 VA examiner and repeated check-ups showing no pneumothorax complications - is against a finding that the Veteran experiences disability due to the 1977 prescription of Valium surgery. For these reasons, a grant of disability compensation pursuant to 38 U.S.C.A. § 1151 is not in order.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

New and Material Evidence

In February 1981, the Veteran wrote to VA claiming entitlement to service connection for residuals of Agent Orange exposure. In response to a VA request for specification, he wrote in March 1981 that he was claiming headaches, skin disease, and posttraumatic stress disorder (PTSD) as attributed to Agent Orange. An August 1981 VA examiner diagnosed him with PTSD and in an October 1981 rating action, the RO granted service connection for PTSD, but denied service connection for other Agent Orange residuals on the basis of lack of diagnoses. The Veteran submitted a July 2003 claim for service connection for headaches that the RO denied as an initial claim for service connection in a February 2005 rating decision. Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet.App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). 

The pertinent evidence of record at the time of the October 1981 rating decision consisted of the Veteran's service enlistment and discharge examination reports, VA treatment records, an examination report, and lay statements. After the Board's decision, additional VA treatment records, hearing testimony, and lay statements were added to the record. Certain evidence submitted after the 1981 decision is new and material.

The claim for service connection for headaches was denied in October 1981 on the basis that no headache disability had been diagnosed as residual from any exposure to Agent Orange. The Veteran's available service records reflect no diagnosis of any headache disorder and show that he stated on self reports of medical history completed at the time of enlistment and discharge that he did not experience any  frequent or severe headaches. 

In March 1976, he wrote that he experienced migraine headaches; he indicated that his headaches resulted from ringing in his ears. A February 1977 letter from a private physician states that he experienced headaches residual from a post-service October 1976 motor vehicle accident. The Veteran wrote to VA in March and June 1977 and stated that he experienced headaches as a result of that accident. March and April 1977 VA treatment notes reflect complaints of headache. June and September 1977 VA treatment notes attribute headaches to the 1976 vehicle accident. The Veteran complained of headaches again in October 1977. A November 1977 note states that headaches occurred with tinnitus. In December 1977 he was treated for a headache occurring with flu symptoms. In January 1978, he wrote to VA that he experienced headaches due to ringing in his ears. He indicated in a separate January 1978 statement that his headaches were "migraine type." The Veteran reported for treatment of a February 1978 headache and informed the VA physician that the headache was caused by tinnitus. 

A VA examiner noted in April 1978 that the Veteran reported experiencing headaches since "being out." A June 1978 VA treatment note reflects diagnosis of a tension headache. A September 1979 note indicates that the Veteran reported experiencing migraine headaches. A February 1981 Agent Orange evaluation states that headaches may be "neuro" related. In March 1981 he wrote to VA that he was claiming entitlement to service connection for headaches attributed to Agent Orange exposure. An August 1981 VA neurological examiner observed that the Veteran reported experiencing headaches, but did not provide a diagnosis of opine as to etiology; the examiner diagnosed PTSD. In the October 1981 rating decision, the RO stated that "service connection for residuals of exposure to Agent Orange is denied as no diagnosis of disability is made." 

After the 1981 denial, a June 1989 VA treatment note reflects that the Veteran reported for treatment of headaches and stated that he had experienced headaches for the past 12 years. Subsequent VA treatment notes reflect diagnosis of migraine headaches in November 2000 with intermittent treatment. A January 2003 VA treatment note indicates that caffeine withdrawal was considered as a possible cause of headaches. A September 2003 VA treatment note states that the Veteran had experienced similar headaches since age 19 and that the headaches were consistenly preceded by right ear tinnitus. In January 2004, a VA health care provider considered the possibility that headaches were caused by overuse of ibuprofen. A May 2005 note observes that the Veteran reported experiencing headaches for approximately 30 years. At a January 2012 hearing, the Veteran testified that his headaches began during his active duty service. 

The VA treatment notes added to the record after the 1981 rating decision are both new and material. These records reflect that a physician diagnosed the Veteran as having a migraine headache disorder. Further, the September 2003 VA treatment note can be read broadly for purposes of a possible nexus to service - it indicates that the Veteran's migraine headache disability may have occurred during his service and/or as a result of service-connected tinnitus. These treatment notes are presumed credible for the limited purpose of determining whether the claim should be reopened. Justus, 3 Vet.App. 510. In Shade v. Shinseki, the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with older evidence of record, it would at least trigger the Secretary's duty to assist by providing a medical opinion. 24 Vet.App. 110 (2010). Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability, claimed as spontaneous pneumothorax, from VA prescription of Valium in 1977 is denied.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for headaches is granted, to this extent only.





REMAND

The record reflects that additional procedural development is warranted in regard to the Veteran's claim for an increased disability rating for diabetes and for his claims for earlier effective dates for diabetes and peripheral neuropathies of the bilateral upper extremities. Further, a portion of his service treatment records may be outstanding and an examination is warranted in regard to his claim for service connection for headaches.

As noted above, after the Veteran initiated his appeal as to service connection for diabetes and peripheral neuropathies of the bilateral upper extremities, the RO awarded service connection for those disabilities in a February 2011 rating decision. The Veteran submitted notice of disagreement (NOD) with the disability rating assigned for diabetes and the effective dates assigned for the grants of service connection. However, the RO has yet to promulgate a Statement of the Case on his entitlement to an increased disability rating for diabetes or to earlier effective dates for any of these issues. These claims must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that veterans have to separately appeal downstream issues). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The claims file reflects that a portion of the Veteran's service record may be missing. Specifically, a May 1972 rating decision states that decision was made using incomplete service records and there is no indication of any subsequent addition of service records to the claims file. The RO must make additional attempts to obtain the Veteran's full service record. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), VA must ensure that all available records are associated with the record. If determining -after making the appropriate inquiries- that some records are not available, the RO must advise the Veteran of the status of his records, issue a formal finding of unavailability, and advise him pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992).

VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). Medical evidence reflects that the Veteran has been diagnosed with a migraine headache disorder. He contends that he has experienced headaches since his active duty service and some evidence in the claims file supports that contention, other evidence indicates that he may experience headaches secondary to a service-connected disability. The Board finds that a VA examination is warranted to determine whether the Veteran experiences a headache disability that is etiologically related to either his active duty service or a service-connected disability.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any newly generated VA treatment records and associate them with the claims file.

2. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any outstanding private treatment records. If any records are unavailable, inform the Veteran and request that he submit any copies in his possession.

3. After the above-directed development, issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to an increased disability rating for diabetes and to earlier effective dates for diabetes and peripheral neuropathies of the bilateral upper extremities. The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. 

4. Attempt to locate the Veteran's COMPLETE active duty service records. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

5. If no additional records can be located, make a formal finding as to their unavailability. As required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records. Also advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon, 3 Vet.App. at 263-264.

6. Subsequent to the above development, afford the Veteran an opportunity to attend a VA examination at an appropriate location to determine whether he experiences a headache disability likely due to his military service, to include presumed exposure to Agent Orange, and/or service-connected tinnitus or PTSD. All indicated tests or studies necessary for an accurate assessment must be conducted. The claims file and a copy of this remand must be available to the examiners for review. 

a. The examination report must reflect review of pertinent material in the claims folder. The examiner MUST INDEPENDENTLY REVIEW THE RECORD FOR PERTINENT EVIDENCE, but his or her attention is called to the evidence identified below:

i. A March 1976 VA examination request reflecting that the Veteran complained of migraine headaches due to ringing in his ears;

ii. A February 1977 letter from a private physician that he experienced headaches residual from a post-service October 1976 motor vehicle accident;

iii. A November 1977 treatment note stating that headaches occurred with tinnitus; 

iv. A June 1978 VA treatment note reflecting diagnosis of a tension headache;

v. A February 1981 Agent Orange evaluation stating that headaches may be "neuro" related;

vi. A March 1981 application for benefits reflecting that the Veteran attributed some headaches to in-service removal of wisdom teeth.

vii. A June 1989 VA treatment note showing that the Veteran reported for treatment of headaches and stated that he had experienced headaches for the past 12 years;

viii. Subsequent VA treatment notes reflecting diagnosis of migraine headaches in November 2000 with intermittent treatment;

ix. A January 2003 VA treatment note indicating that caffeine withdrawal was considered as a possible cause of headaches;

x. A September 2003 VA treatment note stating that the Veteran had experienced similar headaches since age 19 and that the headaches were consistently preceded by right ear tinnitus;

xi. A January 2004 note indicating that the headaches may result from overuse of ibuprofen; and

xii. A May 2005 note observes that the Veteran reported experiencing headaches for approximately 30 years. 

b. The examiner must provide a diagnosis for any headache disability existing after the Veteran filed his July 2003 petition to reopen the claim for service connection and address the Veteran's contention of continuity of symptomatology. 

c. The examiner must provide an opinion as to whether it is likely that the Veteran experiences a headache disability as the direct result of service, to include presumed exposure to Agent Orange, or secondary to service-connected PTSD or tinnitus.

d. The examiner must clearly outline his or her rationales and provide discussion for the medical principles involved in any opinion expressed. If these requested medical opinions cannot be given, the examiner must state the reason(s) why.

7. Following the above actions, review and readjudicate the Veteran's claims. If the benefits sought remain denied, issue the Veteran and representative (if any) an appropriate supplemental statement of the case and afford them the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of a claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


